Title: From George Washington to Major General Horatio Gates, 20 August 1777
From: Washington, George
To: Gates, Horatio

 

Sir
Head Quarters Bucks County [Pa.] Augt 20th 1777.

By a Letter from Genl Schuyler of 13th Inst. it appears that you had not reach’d Stillwater at that time, since which I have not had any accounts from you, but expect you had arriv’d there soon after that date.
From the various representations made to me of the disadvantage the Army lay under, particularly the Militia, from an apprehension of the Indian Mode of fighting, I have dispatch’d Colo. Morgan with his Corps of Rifflemen to your Assistance, & expect they will be with you in eight days from this date—this Corps I have great dependance on, & have no doubt but they will be exceedingly usefull to you, as a Check given to the Savages & keeping them within proper Bounds, will prevent Genl Burgoyne from getting Intelligence as formerly, & animate your other Troops from a Sense of their being more on an equality with the Enemy—Colo. Cortland & Livingston’s Regiments are also on their Way to Join you, & must of course be with you in a very few days—With these Reinforcements besides the Militia under General Lincoln (which by this time must be pretty considerable) I am in hopes you will find yourself at least equal to Stop the Progress of Mr Burgoyne, & by cutting of his Supplies of Provision &c. to render his Situation very ineligible.
Since the Enemy’s fleet was seen off Sinipuxent the 8th Inst. we have no Accounts from them which can be depended on, I am now of Opinion that Charles Town is the present Object of Genl Howe’s attention, though for what sufficient reason, unless, he expected to drag this Army after him, by appearing at different places, & thereby leave the Country open for Genl Clinton to March out & endeavor to form a Junction with General Burgoyne, I am at a loss to determine.
Genl Schuyler’s sending a Reinforcement to Fort Schuyler, I think was absolutely necessary; & am of opinion that particular attention should be paid to the Inroads leading to that Quarter, as a Successfull stroke of the Enemy there, might be a means of encouraging the whole of the Six Nations to unite against us. I am Sir Your most Obedt Servant

Go: Washington

